
	

113 HR 1319 IH: Containing Risk, Offering Protection Act
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1319
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. McNerney (for
			 himself, Mr. Costa,
			 Mrs. Negrete McLeod, and
			 Mr. Vargas) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To amend the Federal Crop Insurance Act to expand
		  coverage under plans of insurance available under such Act to include losses to
		  an insured commodity when, as a result of a federally-imposed quarantine, the
		  commodity must be destroyed, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Containing Risk, Offering Protection
			 Act.
		2.Coverage of
			 quarantine losses to insured commodities under the Federal Crop Insurance
			 Act
			(a)Expansion To
			 include quarantine lossesSection 508(a)(1) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(a)(1)) is amended in the second sentence—
				(1)by striking
			 be due to drought and
			 inserting
					
						be due—(A)to
				drought
						;
				(2)by striking
			 Secretary). and inserting Secretary); or;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(B)to a quarantine imposed under Federal law,
				pursuant to the terms of which the commodity is destroyed or otherwise unable
				to be marketed or otherwise utilized for its intended purpose (as determined by
				the
				Secretary).
						.
				(b)Application of
			 amendmentSubparagraph (B) of
			 section 508(a)(1) of the Federal Crop Insurance Act (7 U.S.C. 1508(a)(1)), as
			 added by subsection (a)(3), shall apply beginning with the 2015 reinsurance
			 year.
			
